   Case 3:70-cv-00847-MHT-TFM Document 519 Filed 04/06/21 Page 1 of 2




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, EASTERN DIVISION


ANTHONY T. LEE, et al.,    )
                           )
     Plaintiffs,           )
                           )
UNITED STATES OF AMERICA, )
                           )
     Plaintiff-Intervenor, )
                           )                 CIVIL ACTION NO.
     v.                    )                   3:70cv847-MHT
                           )                        (WO)
RANDOLPH COUNTY BOARD OF   )
EDUCATION, et al.,         )
                           )
     Defendants.           )


                                ORDER

    After carefully considering the parties’ proposed

plan for a public fairness hearing (Doc. 518), it is

ORDERED that the plan is approved and adopted as an

order of the court.        The parties are to comply with the

plan.

    It is further ORDERED that defendants submit (1) a

summary    of   the   comments      by   theme    (such     that    like

comments are summarized together) and (2) defendants’

response to the comments, explaining why comments (if
   Case 3:70-cv-00847-MHT-TFM Document 519 Filed 04/06/21 Page 2 of 2




they    are   objections)      lack   merit       and    why     the   court

should nonetheless grant the motion for unitary status.

Defendants     are    to    submit    the    summary       and    response

(after    gathering        input   from     the   other     parties)      by

5:00 p.m. on May 12, 2021.                (For those comments that

come     in   after   the     deadlines,      the       parties    are    to

supplement their summary and response if possible.)

       DONE, this the 6th day of April, 2021.

                                      /s/ Myron H. Thompson
                                   UNITED STATES DISTRICT JUDGE
